Exhibit

  E
                         Analysis of Wear's Investment
               For the Period October 6, 2015 - November 9, 2015
                                   Appendix D

                                      Charles Wear




                                        $500,000




                                Oak Tree Management, LLC
                                       BMO x1964




                                                                                                                                CBIZ, LLC

$222,203.81                             $135,000                                        $75,000



                                                                                                                $7,300




Green Circle       $8,329.42        Harbour Family LLP           $142,500            David Harbour
                                  Milagro Consulting, LLC                             BoA x8017
                                        BMO x5236




                                    $80,000                 $70,099.49             $33,000                 $13,000              $9,368.75             $2,514.77




                                 Abby Harbour dba       American Express HighPointe Capital Group, LLC   Abby Harbour    Downtown Associates, LLC     Land Rover
                               AJS Management, LLC                                BoA x3354                                                         Financial Group
                                  U.S. Bank x0603
                                          Review of Oak Tree Management, LLC BMO x1964
                                          For the Period October 6, 2015 - November 6, 2015
                                                            Appendix D-1

 Item                               Posted                                                              Outflows           Inflows
Number           Account             Date              Description           Paid To/From                Detail             Detail        Balance        Citation
         Oak Tree Management, LLC              Balance Prior to C.W.
  1      BMO x1964                   10/6/2015 Investment                                                                             $     5,333.04 Bates: 034051
         Oak Tree Management, LLC              FED WIRE TRANSFER                                                                                   Bates: 034051,
  2      BMO x1964                   10/7/2015 CREDIT 151007011929            Charles Wear                             $   100,000.00 $ 105,333.04 034100
         Oak Tree Management, LLC                                                                                                                    Bates: 034051,
  3      BMO x1964                   10/7/2015 DEBIT MEMO                     Green Circle          $ (100,000.00)                    $     5,333.04 034084
         Oak Tree Management, LLC              WIRE TRANSFER                                                                                         Bates: 034051,
  4      BMO x1964                  10/14/2015 CREDIT 151014006696            Green Circle                             $     8,125.00 $    13,458.04 034101
                                                                       Harbour Family LLP Milagro
         Oak Tree Management, LLC                                           Consulting, LLC                                                          Bates: 034051,
  5      BMO x1964                  10/14/2015 DEBIT MEMO                     BMO x5236             $    (10,000.00)                  $     3,458.04 034085
         Oak Tree Management, LLC              FED WIRE TRANSFER                                                                                   Bates: 034051,
  6      BMO x1964                  10/15/2015 CREDIT 151015012257            Charles Wear                             $   400,000.00 $ 403,458.04 034102
         Oak Tree Management, LLC              FED WIRE TRANSFER                                                                                   Bates: 034051,
  7      BMO x1964                  10/15/2015 DEBIT 151015015381             Green Circle          $    (25,000.00)                  $ 378,458.04 034103
                                                                          Harbour Family LLP
         Oak Tree Management, LLC                                      Pujanza Management, LLC                                                     Bates: 034051,
  8      BMO x1964                  10/15/2015 DEBIT MEMO                     BMO x5244             $     (8,125.00)                  $ 370,333.04 034086
                                                                       Harbour Family LLP Milagro
         Oak Tree Management, LLC              WIRE TRANSFER DEBIT          Consulting, LLC                                                        Bates: 034051,
  9      BMO x1964                  10/16/2015 151016007755                   BMO x5236             $    (50,000.00)                  $ 320,333.04 034104
         Oak Tree Management, LLC              WIRE TRANSFER DEBIT                                                                                 Bates: 034051,
  10     BMO x1964                  10/16/2015 151016009464                   Green Circle          $    (97,203.81)                  $ 223,129.23 034105
         Oak Tree Management, LLC              FED WIRE TRANSFER             David Harbour                                                         Bates: 034051,
  11     BMO x1964                  10/19/2015 DEBIT 151019011420             BoA x8017             $    (75,000.00)                  $ 148,129.23 034106




                                                                        Page 2 of 7
                                                 Review of Oak Tree Management, LLC BMO x1964
                                                 For the Period October 6, 2015 - November 6, 2015
                                                                   Appendix D-1

 Item                                   Posted                                                           Outflows           Inflows
Number            Account                Date           Description           Paid To/From                Detail             Detail          Balance        Citation
         Oak Tree Management, LLC                 ACCT ANALYSIS SERV
  12     BMO x1964                     10/22/2015 CHG                           Bank Fee             $        (34.75)                    $ 148,094.48 Bates: 034051
                                                                        Harbour Family LLP Milagro
         Oak Tree Management, LLC                  FED WIRE TRANSFER         Consulting, LLC                                                            Bates: 034053,
  13     BMO x1964                       11/6/2015 DEBIT 151106008254          BMO x5236             $    (75,000.00)                    $    73,094.48 034107

  14     Total Inflows During Reviewed Period                                                                           $   508,125.00
  15     Total Outflows During Reviewed Period                                                       $ (440,363.56)




                                                                         Page 3 of 7
                                       Review of Harbour Family LLP; Milagro Consulting, LLC BMO x5236
                                                For the Period October 13, 2015 - November 6, 2015
                                                                  Appendix D-2

 Item                                    Posted                                                                   Outflows            Inflows
Number             Account                Date              Description                 Paid To/From               Detail             Detail        Balance            Citation

         Harbour Family LLP                       Balance Prior To Transfer from
         Milagro Consulting, LLC                  Oak Tree Management, LLC
  1      BMO x5236                     10/13/2015 BMO x1964                                                                                           $2,799.18 Bates: 034626
         Harbour Family LLP
         Milagro Consulting, LLC                  Wire Transfer Credit
  2      BMO x5236                     10/14/2015 151014012449                           Green Circle                             $     8,329.42    $11,128.60 Bates: 034626, 034699
         Harbour Family LLP
         Milagro Consulting, LLC                                                   Oak Tree Management, LLC                                                    Bates: 034626, 034663;
  3      BMO x5236                     10/14/2015 Credit Memo                             BMO x1964                               $    10,000.00    $21,128.60 Appendix D-1, Item #5
         Harbour Family LLP
         Milagro Consulting, LLC                  Fed Wire Transfer Debit               David Harbour
  4      BMO x5236                     10/14/2015 151014013086                           BoA x8017            $     (10,000.00)                     $11,128.60 Bates: 034626, 034700
         Harbour Family LLP
         Milagro Consulting, LLC                  Fed Wire Transfer Debit               David Harbour
  5      BMO x5236                     10/15/2015 151015010893                           BoA x8017            $      (7,500.00)                       $3,628.60 Bates: 034626, 034701
         Harbour Family LLP
         Milagro Consulting, LLC                  Wire Transfer Credit             Oak Tree Management, LLC                                                    Bates: 034626, 034702;
  6      BMO x5236                     10/16/2015 151016007755                            BMO x1964                               $    50,000.00    $53,628.60 Appendix D-1, Item #9
         Harbour Family LLP
         Milagro Consulting, LLC                  Fed Wire Transfer Debit               David Harbour
  7      BMO x5236                     10/16/2015 151016009319                           BoA x8017            $     (50,000.00)                       $3,628.60 Bates: 034626, 034703
         Harbour Family LLP
         Milagro Consulting, LLC
  8      BMO x5236                     10/22/2015 Acct Analysis Serv Chg                   Bank Fee           $         (61.25)                       $3,567.35 Bates: 034626
         Harbour Family LLP
         Milagro Consulting, LLC                  Fed Wire Transfer Credit         Oak Tree Management, LLC                                                    Bates: 034626, 034704;
  9      BMO x5236                      11/6/2015 151106008366                            BMO x1964                               $    75,000.00    $78,567.35 Appendix D-1, Item #13
         Harbour Family LLP
         Milagro Consulting, LLC                  Fed Wire Transfer Debit               David Harbour
  10     BMO x5236                      11/6/2015 151106010387                           BoA x8017            $     (75,000.00)                       $3,567.35 Bates: 034628, 034705

  11     Total Inflows During Reviewed Period                                                                                     $    143,329.42
  12     Total Outflows During Reviewed Period                                                                $    (142,561.25)




                                                                                         Page 4 of 7
                                                             Review of David Harbour BoA x8017
                                                      For the Period October 13, 2015 - November 9, 2015
                                                                        Appendix D-3

 Item                     Posted                                                                                                 Outflows           Inflows
Number        Account      Date                            Description                                 Paid To/From               Detail            Detail          Balance           Citation
         David Harbour              Balance Prior To Transfer from Harbour Family LLP                                                                                         Bates: 012575; 012577;
  1      BoA x8017       10/13/2015 Milagro Consulting, LLC BMO x5236                                                                                           $    2,599.98 012578
                                    WIRE TYPE:WIRE IN DATE: 151014 TIME:1632 ET
                                    TRN:2015101400344914 SEQ:151014013086/005691              Harbour Family LLP Milagro
         David Harbour              ORIG:HARBOUR FAMILY LLP ID:000002785236 SND                    Consulting, LLC                                                            Bates: 012577
  2      BoA x8017       10/14/2015 BK:BMO HARRIS BANK NA ID:071000288                               BMO x5236                                  $   10,000.00   $   12,599.98 Appendix D-2, Item #4
         David Harbour              Online Banking transfer to CHK 3354 Confirmation         HighPointe Capital Group, LLC
  3      BoA x8017       10/14/2015 3085562518                                                        BoA x3354              $    (10,000.00)                   $    2,599.98 Bates: 012578
         David Harbour
  4      BoA x8017       10/14/2015 CHECK #141                                                        State of Wyoming       $      (100.00)                    $    2,499.98 Bates: 012578, 012581
         David Harbour                                                                         Frontier Registered Agency
  5      BoA x8017       10/14/2015 CHECK #142                                                           Services            $        (85.00)                   $    2,414.98 Bates: 012578, 012581
                                    WIRE TYPE:WIRE IN DATE: 151015 TIME:1320 ET
                                    TRN:2015101500284246 SEQ:151015010893/004257              Harbour Family LLP Milagro
         David Harbour              ORIG:HARBOUR FAMILY LLP ID:000002785236 SND                    Consulting, LLC                                                            Bates: 012577;
  6      BoA x8017       10/15/2015 BK:BMO HARRIS BANK NA ID:071000288                               BMO x5236                                  $    7,500.00   $    9,914.98 Appendix D-2, Item #5
         David Harbour              Online Banking transfer to CHK 3354 Confirmation         HighPointe Capital Group, LLC
  7      BoA x8017       10/15/2015 0394327121                                                        BoA x3354              $     (7,500.00)                   $    2,414.98 Bates: 012578
         David Harbour              MASS MUTUAL DES:PREM PAYMT ID:6101011454006
  8      BoA x8017       10/15/2015 0 INDN:DAVID A HARBOUR CO ID:1041590850 PPD                         MassMutual           $     (1,281.51)                   $    1,133.47 Bates: 012578
                                    MASSMUTUAL LIFE DES:INS PREM
         David Harbour              ID:000000008480006 INDN:HARBOUR DAVID A CO
  9      BoA x8017       10/15/2015 ID:1041590850 PPD                                                   MassMutual           $      (310.71)                    $      822.76 Bates: 012578
                                    WIRE TYPE:WIRE IN DATE: 151016 TIME:1433 ET
                                    TRN:2015101600287698 SEQ:151016009319/004398              Harbour Family LLP Milagro
         David Harbour              ORIG:HARBOUR FAMILY LLP ID:000002785236 SND                    Consulting, LLC                                                            Bates: 012577;
  10     BoA x8017       10/16/2015 BK:BMO HARRIS BANK NA ID:071000288                               BMO x5236                                  $   50,000.00   $   50,822.76 Appendix D-2, Item #7
         David Harbour
  11     BoA x8017       10/16/2015 Legal Order, LTS U101615000685                                      Legal Order          $     (4,594.36)                   $   46,228.40 Bates: 012578
         David Harbour
  12     BoA x8017       10/16/2015 Legal Order, LTS U101615000685                                      Legal Order          $     (1,112.59)                   $   45,115.81 Bates: 012578
         David Harbour
  13     BoA x8017       10/16/2015 Legal Order, LTS U101615000685                                      Legal Order          $        (75.00)                   $   45,040.81 Bates: 012578
         David Harbour
  14     BoA x8017       10/16/2015 CHECK #146                                                         Abby Harbour          $     (3,000.00)                   $   42,040.81 Bates: 012578, 012581
         David Harbour
  15     BoA x8017       10/16/2015 Legal Order Fee, LTS U101615000685                                Legal Order Fee        $      (150.00)                    $   41,890.81 Bates: 012579




                                                                                        Page 5 of 7
                                                               Review of David Harbour BoA x8017
                                                        For the Period October 13, 2015 - November 9, 2015
                                                                          Appendix D-3

 Item                     Posted                                                                                                Outflows           Inflows
Number        Account      Date                            Description                               Paid To/From                Detail            Detail          Balance           Citation
         David Harbour
  16     BoA x8017       10/16/2015 Legal Order Fee, LTS U101615000685                               Legal Order Fee        $      (100.00)                    $   41,790.81 Bates: 012579
                                    WIRE TYPE:WIRE IN DATE: 151019 TIME:1624 ET
                                    TRN:2015101900348241 SEQ:151019011420/004875
         David Harbour              ORIG:OAK TREE MANAGEMENT LLC ID:000003661964 Oak Tree Management, LLC BMO                                                               Bates: 012577;
  17     BoA x8017       10/19/2015 SND BK:BMO HARRIS BANK NA ID:071000288                   x1964                                             $   75,000.00   $ 116,790.81 Appendix D-1, Item #11
         David Harbour              Online Banking transfer to CHK 6443 Confirmation       HPCG Hospital Investment, LLC
  18     BoA x8017       10/19/2015 2527266938                                                     BoA x6443                $      (800.00)                    $ 115,990.81 Bates: 012578
         David Harbour              Online Banking transfer to CHK 3354 Confirmation        HighPointe Capital Group, LLC
  19     BoA x8017       10/20/2015 2536091320                                                       BoA x3354              $     (2,000.00)                   $ 113,990.81 Bates: 012578
                                    WIRE TYPE:WIRE OUT DATE:151020 TIME:1326 ET
                                    TRN:2015102000249612 SERVICE REF:007610
                                    BNF:ABBY HARBOUR DBA AJS MANAG                              Abby Harbour dba AJS
         David Harbour              ID:151705910603 BNF BK:US BANK, NA ID:122105155              Management, LLC
  20     BoA x8017       10/20/2015 PMT DET:6WE2EWFVR Goods                                       U.S. Bank x0603           $    (80,000.00)                   $   33,990.81 Bates: 012578
         David Harbour
  21     BoA x8017       10/20/2015 CHECK #149                                                Downtown Associates, LLC      $     (9,368.75)                   $   24,622.06 Bates: 012578, 012581
         David Harbour
  22     BoA x8017       10/20/2015 Wire Transfer Fee                                                   Bank Fee            $        (25.00)                   $   24,597.06 Bates: 012579
         David Harbour              Online Banking transfer to CHK 3354 Confirmation        HighPointe Capital Group, LLC
  23     BoA x8017       10/21/2015 0344805010                                                       BoA x3354              $      (500.00)                    $   24,097.06 Bates: 012578
         David Harbour              Online Banking transfer to CHK 3354 Confirmation        HighPointe Capital Group, LLC
  24     BoA x8017       10/26/2015 1487579317                                                       BoA x3354              $     (5,000.00)                   $   19,097.06 Bates: 012578
         David Harbour
  25     BoA x8017       10/26/2015 CHECK #174                                                        Abby Harbour          $     (6,000.00)                   $   13,097.06 Bates: 012578, 012581
         David Harbour                                                                                Returned Item
  26     BoA x8017       10/27/2015 Legal Order Reversal, LTS U101615000685                           (Legal Order)                            $    5,781.95   $   18,879.01 Bates: 012577
         David Harbour
  27     BoA x8017       10/27/2015 CHECK #151                                                AZ Department of Revenue      $      (610.00)                    $   18,269.01 Bates: 012578, 012581
         David Harbour              MASS MUTUAL DES:PREM PAYMT ID:6101032099923
  28     BoA x8017       10/28/2015 0 INDN:DAVID HARBOUR CO ID:1041590850 PPD                          MassMutual           $      (395.85)                    $   17,873.16 Bates: 012578
         David Harbour              Online Banking transfer to CHK 3354 Confirmation        HighPointe Capital Group, LLC
  29     BoA x8017       10/30/2015 2623190424                                                       BoA x3354              $     (5,000.00)                   $   12,873.16 Bates: 012578
         David Harbour
  30     BoA x8017       10/30/2015 CHECK #150                                                         Doris Titus          $      (500.00)                    $   12,373.16 Bates: 012578, 012581
         David Harbour              Online Banking transfer to CHK 3354 Confirmation        HighPointe Capital Group, LLC
  31     BoA x8017        11/2/2015 4048728105                                                       BoA x3354              $     (3,000.00)                   $    9,373.16 Bates: 012578
         David Harbour
  32     BoA x8017        11/3/2015 Interest Earned                                                  Bank of America                           $        0.35   $    9,373.51 Bates: 012577



                                                                                       Page 6 of 7
                                                                  Review of David Harbour BoA x8017
                                                           For the Period October 13, 2015 - November 9, 2015
                                                                             Appendix D-3

 Item                          Posted                                                                                             Outflows           Inflows
Number        Account           Date                           Description                              Paid To/From               Detail            Detail          Balance           Citation
         David Harbour
  33     BoA x8017             11/3/2015 Federal Withholding                                          Federal Withholding     $         (0.10)                   $    9,373.41 Bates: 012578
         David Harbour                                                                                                                                                         Bates: 012585, 012285,
  34     BoA x8017             11/4/2015 Counter Credit                                                   CBIZ, LLC                              $    7,300.00   $   16,673.41 012286
         David Harbour
  35     BoA x8017             11/4/2015 CHECK #148                                            Parking and Transit Services   $        (25.00)                   $   16,648.41 Bates: 012586, 012589
         David Harbour
  36     BoA x8017             11/4/2015 CHECK #152                                                     Abby Harbour          $     (4,000.00)                   $   12,648.41 Bates: 012586, 012589
         David Harbour                   Renters Warehou DES:SIGONFILE ID:93L3T2 INDN:David
  37     BoA x8017             11/5/2015 A Harbour CO ID:9000331337 PPD                               Renter's Warehouse      $     (7,750.00)                   $    4,898.41 Bates: 012585
         David Harbour
  38     BoA x8017             11/5/2015 CHECK #147                                            Land Rover Financial Group     $     (2,514.77)                   $    2,383.64 Bates: 012586, 012589
                                         WIRE TYPE:WIRE IN DATE: 151106 TIME:1442 ET
                                         TRN:2015110600282152 SEQ:151106010387/004448         Harbour Family LLP Milagro
         David Harbour                   ORIG:HARBOUR FAMILY LLP ID:000002785236 SND               Consulting, LLC                                                             Bates: 012585;
  39     BoA x8017             11/6/2015 BK:BMO HARRIS BANK NA ID:071000288                          BMO x5236                                   $   75,000.00   $   77,383.64 Appendix D-2, Item #10
         David Harbour                   Bank of America DES:MORTGAGE ID:XXXXXXXX
  40     BoA x8017             11/6/2015 INDN:HARBOUR DA CO ID:8055205100 WEB                  Bank of America Mortgage       $     (1,966.13)                   $   75,417.51 Bates: 012585
         David Harbour                   AMERICAN EXPRESS DES:ACH Pmt ID:M0072
  41     BoA x8017             11/9/2015 INDN:WENDI YAEGER CO ID:1133133497 WEB                        American Express       $    (70,099.49)                   $    5,318.02 Bates: 012585

  42     Total Inflows During Reviewed Period                                                                                                    $ 230,582.30
  43     Total Outflows During Reviewed Period                                                                                $   (227,864.26)




                                                                                        Page 7 of 7
